-DETAILED ACTION-

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Applicant’s response dated July 14, 2021 is entered.
Priority
This application is a CON of PCT/US2016/041079 filed on 07/06/2016.
Claim Status
Claims 1-9 and 11-42 are pending. Claim 10 was cancelled. Claims 1, 17, 39, and 41 were amended. Claims 1, 3-9, 12-21, 29-31, and 35-42 are examined. Claims 2, 11, 22-28, and 32-34 remain withdrawn.
Withdrawn Claim Objections
Objection to claim 17 is withdrawn because the claim was amended by deleting the “ at the end of the claim. 
Withdrawn Claim Rejections -35 USC § 112
Rejections of claims 1, 3-9, 12-21, 29-31, and 35-42 are withdrawn because amendments to claims 1, 17, and 41 and examiner’s amendment below were sufficient to overcome grounds of rejections. Claims 3-9, 12-16, 18-21, 29, 35-38, 40, and 42 are no longer depend from an indefinite claim. 
Withdrawn Claim Rejections -35 USC § 103
Rejections of claims 39 and 41 over Cooper (US 2010/0226963 A1 Published September 9, 2010) as evidenced by Bruder (US 2019/0159929 Al, Published May 30, 2019) are withdrawn 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Amy DeCloux on July 26, 2021.
The application has been amended as follows:
In claim 1 line 9, replace "with a solution" with --with an eye drop of a solution--. 
In claim 1 lines 10-11, replace “only there is no copolymer component added” with --without the copolymer--.
In claim 1 line 13, replace "with a thin layer of water" with --with an eye drop of water--.
In claim 14 line 1, replace ”40%” with --40% by weight--.
In claim 15 line 1, replace ”40%” with --25% by weight--.
In claim 21 line 2, replace "a disease condition" with --a condition--. 
In claim 31 line 3, replace “Poly” with --poly--.
In claim 31 line 3, replace "glycol)(" with --glycol) (--.
In claim 41, replace “said ocular surface with” with --to said ocular surface--.
Cancel claims 2, 11, 22-28, and 32-34.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claimed methods of increasing the temperature of an ocular surface and increasing the temperature of an eyelid margin are not obvious over the prior art of record none of the cited references teach methods of increasing the temperature of an ocular surface or increasing the temperature of an eyelid margin as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3-9, 12-21, 29-31, and 35-42 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.
The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617